DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 10/15/2021. Claims 12 and 17 were previously canceled. With this amendment, claim 9 is also canceled, and new claim 23 has been added. Claims 1-8, 10-11, 13-16, and 18-23 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Tischi Balachandra. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 10/15/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 10/15/2021 have been fully considered.
Applicant’s arguments regarding the claim rejections under 35 U.S.C. § 103 are moot in view of the new grounds of rejection under the combination of James and Enthaler et al. (US 2019/0263422 A1), which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 13, 15-16, and 18-22 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 9,855,890 B2), hereinafter James in view of Enthaler et al. (US 2019/0263422 A1), hereinafter Enthaler.
Regarding claim 1, James teaches:
An autonomous vehicle comprising: a sensor system that is configured to generate a sensor signal, wherein the sensor signal indicates that a person is at a location that is external to the autonomous vehicle (James Column 7, lines 45-55: “the autonomous vehicle can include a sensor system. The sensor can be operable to detect the external environment of the autonomous vehicle to identify a person therein”);
a computing system that is in communication with the sensor system and receives the sensor signal generated by the sensor system, wherein the computing system comprises: a processor (James Figure 1, element 110 provides for a processor); and
memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: responsive to receiving the sensor signal and based upon the sensor signal, identifying a gesture that is being performed by the person (James: Column 1, lines 45-55 discloses that “the autonomous vehicle can include a sensor system. The sensor can be operable to detect the external environment of the autonomous vehicle to identify a person therein”; Abstract and figure 7, elements 705 and 710 along with column 2, lines 30-35 provide for “the autonomous vehicle can include a sensor system operable to detect a non-verbal gesture made by a person in the external environment” and column 22, lines 1-25 provide for “At block 705, a non-verbal human gesture in the external environment can be detected. Such detection can be performed in any suitable manner. The detecting of the external environment can be performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127. The detecting of the external environment can be performed 10 continuously or at any suitable interval. The detecting of the non-verbal human gesture can be performed in any suitable manner, such as by the human signal recognition module 121. The detecting of non-verbal human gestures can be made using any suitable detection technology, such as 15 computer vision, template matching or other visual data processing technology now known or later developed. The non-verbal human gesture can be made by a pedestrian or human driver of another vehicle in the external environment. In one or more arrangements, the non- verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100”; Column 22, lines 28-40 provide for “the detected non-verbal human gesture can be compared to a set of predefined non-verbal human gestures. If the detected non-verbal human gesture does not match one of the set of the predefined non-verbal human gesture, the method 700 can end or return to block 705. If, however, the detected non-verbal human gesture matches one of the set of predefined non-verbal human gestures, then the method 700 can continue to block 715”);
identifying a requested destination of the person… wherein the autonomous vehicle is to transport the person along a route that begins at the location and ends at the destination location upon the person entering the autonomous vehicle (James Column 16, lines 43-55: “For instance, a driver or passenger may input an origin and a destination. The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system can be configured to update the travel route dynamically while the vehicle 100 is in operation”); and
subsequent to identifying the requested destination, controlling operation of the autonomous vehicle based upon the requested destination (James: Column 22, lines 58-67 provide for “the processor 110 and/or the autonomous driving module 120 can be operatively connected to one or more of the vehicle systems 160 to implement the determined future driving maneuver. In one or more arrangements, the processor 110 and/or the autonomous driving module 120 can be operable to control the one or more actuators 140, which can control one or more of the vehicle systems 160 or portions thereof to implement the determined future driving maneuver”).
Although not explicitly taught by James, Enthaler in a similar field of endeavor teaches:
wherein the gesture indicates that the person is requesting a ride from the autonomous vehicle (Enthaler ¶ 47 and FIG. 2: “The person 4 then waves, as is represented by the double arrow A, with a corresponding hand motion that indicates the ride request, wherein the motor vehicle 1 detects this motion and makes the decision, according to the processes described above, that the person 4 will be picked up”),
and further wherein the gesture is identified from amongst a plurality of predefined gestures (Enthaler ¶ 17: “The hand motion can be detected by the control device and, for example, can be compared with gesture or reference samples that have been defined in a gesture or motion pool beforehand and that can also be learned by the motor vehicle beforehand”);
identifying a requested destination of the person based upon: the gesture; and an identity of the person who is performing the gesture, wherein a combination of the gesture and an identity of the person is mapped to the requested destination in a gesture library (Enthaler ¶¶ 17 and 24-26: “The hand motion can be detected by the control device and, for example, can be compared with gesture or reference samples that have been defined in a gesture or motion pool beforehand and that can also be learned by the motor vehicle beforehand.” Further, “It is also possible that a motor vehicle call system, as it were, is established, in which a person who wishes to participate can sign up on-line. Said person can thus register for this service and receives, for example, an object to be carried, such as a key with a chip, or a corresponding application that can be activated on the mobile telephone, which serves to identify the person… personal information can be retrieved from the data processing system, such as the person's typical destinations.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by James by using reference gestures to determine that the person is requesting a ride from the vehicle as taught by Enthaler, because “The development of motor vehicles that perform more and more tasks autonomously is steadily increasing,” including autonomous or semi-autonomous taxis. Integrating the teachings of Enthaler addresses the problem of there being no driver on board to recognize a person trying to hail the autonomous taxi. (See at least Enthaler ¶¶ 2-3.)
Regarding claim 2, the rejection of claim 1 is incorporated. Further, James teaches:
the acts further comprising: prior to identifying the gesture, detecting that the person is at the location that is external to the autonomous vehicle based upon the sensor signal (James: Column 1, lines 45-55 provides for “the autonomous vehicle can include a sensor system. The sensor can be operable to detect the external environment of the autonomous vehicle to identify a person therein”); and
responsive to detecting that the person is at the location that is external to the autonomous vehicle, controlling at least one of a propulsion system or a braking system of the autonomous vehicle to decrease velocity of the autonomous vehicle, wherein the gesture is identified subsequent to the velocity of the autonomous vehicle being decreased (James: Column 24, lines 10-15 provides for “the vehicle 100 can detect this non-verbal human gesture. The detected non-verbal human gesture can be identified. In this example, the non-verbal human gesture can be identified as a request to stop”, Column 24, lines 34-47 provides for “In still another example concerning the scenario presented in FIG. 3, the person 310 may make a go ahead waiving motion with his hand or arm. The vehicle 100 can detect this non-verbal human gesture and identify it as meaning that the person 310 is allowing the vehicle 100 to turn right onto the second street 325 before the person 310 crosses the second street 325. Based on such information, the vehicle 100 can determine a future driving maneuver (e.g. turning onto the second street 325), and the vehicle 100 can implement the determined future driving maneuver’; Column 21, lines 70-20 provide for “In another variation, the vehicle 100 may determine to allow the person 310 to cross the second street 325 before the vehicle 100 makes a right hand turn onto the second street 325. In such case, the vehicle 100 can be caused to reduce its speed and/or the humanoid figure 149 can be activated to send a directional visual message to the person 310”).
Regarding claim 3, the rejection of claim 2 is incorporated. Further, James teaches:
the acts further comprising: responsive to detecting that the person is at the location that is external to the autonomous vehicle, controlling the sensor system to focus the sensor system on a hand of the person; and identifying the gesture that is being performed by the person responsive to controlling the sensor system to focus the sensor system on the hand of the person (James Column 24, lines 1-25: “The person 310 may raise a hand to make a stop gesture because, for example, an animal is crossing the second street 325. The vehicle 100 can detect this non-verbal human gesture. The detected non-verbal human gesture can be identified. In this example, the non-verbal human gesture can be identified as a request to stop”—implying the identification of the hand gesture involves controlling the sensor system to focus on the hand of the person as well as detecting other non-verbal gestures or gestures in general).
Regarding claim 4, the rejection of claim 1 is incorporated. Further, James teaches:
the acts further comprising: identifying contextual data, wherein the travel characteristic is identified based upon the contextual data (James Column 16, lines 37-42 provide for determining the geographic location which is equivalent to contextual data; James Figure 6, element 605 provides for identifying a person which is equivalent to contextual data identification).
Regarding claim 5, the rejection of claim 4 is incorporated. Further, James teaches:
wherein identifying the contextual data comprises determining an identity of the person (James Figure 6, element 605 provides for identifying a person which is equivalent to contextual data identification).
Regarding claim 6, the rejection of claim 5 is incorporated. Further, James teaches:
wherein the autonomous vehicle comprises a second sensor system that is configured to generate a second sensor signal, wherein the second sensor signal comprises data that is indicative of physical features of the person, and further wherein the identity of the person is determined based upon the second sensor signal (James Column 19, lines 35-40: “The vehicle 100 can identify the person 310 as being a person in any suitable manner, such as by using any suitable human recognition technology (e.g. facial recognition). The person 310 can be located relative to the vehicle 100”—wherein the facial feature identification is equivalent to physical features; James Column 18, lines 22-38 provide for “body recognition and/or iris recognition”—which is equivalent to a second sensor signal).
Regarding claim 8, the rejection of claim 4 is incorporated. Further, James teaches:
wherein the contextual data is one of time of day, day of week, time of year, geographic location, weather condition, or a known event of interest (James Column 16, lines 42-67 provide for “shortest travel distance, shortest amount of travel time ... updating travel route ... Geographic information system (GIS) and location services”—which is equivalent to geographical location and time of day, week, year).
Regarding claim 11, the rejection of claim 1 is incorporated. Further, James teaches:
the acts further comprising: computing a travel route between the location and the requested destination, wherein controlling the operation of the autonomous vehicle comprises causing the autonomous vehicle to navigate the travel route between the location and the requested destination once the person is inside the autonomous vehicle (James Column 16, lines 42-67: “the mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system can be configured to update the travel route dynamically while the vehicle 100 is in operation”)
Regarding claim 13, the rejection of claim 1 is incorporated. Further, James teaches:
wherein the autonomous vehicle is in motion when the gesture is identified (James: Column 23, lines 44-51 provide for “A future driving maneuver can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be passing the forward vehicle or remaining behind the forward vehicle. Such a determination can be made based on the identified non-verbal gesture alone, or it can be made based on one or more other factors. For instance, the vehicle 100 may determine whether there are other vehicles in a passing lane”—indicating the vehicle is in motion at the time of gesture identification).
Regarding claim 15, James teaches:
A method performed by an autonomous vehicle while the autonomous vehicle is in motion, the method comprising: generating, by a sensor system of the autonomous vehicle, a sensor signal that is indicative of surroundings of the autonomous vehicle; detecting, by a processor of a computing system of the autonomous vehicle and based upon the sensor signal, that a person is represented in the sensor signal (James: Column 1, lines 45-55 provides for “the autonomous vehicle can include a sensor system. The sensor can be operable to detect the external environment of the autonomous vehicle to identify a person therein”);
subsequent to detecting that the person is represented in the sensor signal, identifying, by the processor and based upon the sensor signal, a gesture being performed by the person from amongst a plurality of predefined gestures (James: Column 1, lines 45-55 provides for “the autonomous vehicle can include a sensor system. The sensor can be operable to detect the external environment of the autonomous vehicle to identify a person therein’, Abstract and figure 7, elements 705 and 710 along with column 2, lines 30-35 provide for “the autonomous vehicle can include a sensor system operable to detect a non-verbal gesture made by a person in the external environment” and column 22, lines 1-25 provide for “At block 705, a non-verbal human gesture in the external environment can be detected. Such detection can be performed in any suitable manner. The detecting of the external environment can be performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127. The detecting of the external environment can be performed 10 continuously or at any suitable interval. The detecting of the non-verbal human gesture can be performed in any suitable manner, such as by the human signal recognition module 121. The detecting of non- verbal human gestures can be made using any suitable detection technology, such as 15 computer vision, template matching or other visual data processing technology now known or later developed. The non-verbal human gesture can be made by a pedestrian or human driver of another vehicle in the external environment. In one or more arrangements, the non-verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100”, Column 22, lines 28-40 provide for “the detected non-verbal human gesture can be compared to a set of predefined non-verbal human gestures. If the detected non-verbal human gesture does not match one of the set of the predefined non-verbal human gesture, the method 700 can end or return to block 705. If, however, the detected non-verbal human gesture matches one of the set of predefined non-verbal human gestures, then the method 700 can continue to block 715”);
generating, by a second sensor system of the autonomous vehicle, a second sensor signal, wherein the second sensor signal comprises data that is indicative of features of a face of the person; subsequent to detecting that the person is represented in the sensor signal, recognizing an identity of the person based upon the data that is indicative of the features of the face of the person (James: Column 19, lines 35-40 provide for “The vehicle 100 can identify the person 310 as being a person in any suitable manner, such as by using any suitable human recognition technology (e.g. facial recognition). The person 310 can be located relative to the vehicle 100”—wherein the facial feature identification is equivalent to physical features; Column 18, lines 22-38 provide for “body recognition and/or iris recognition”—which is equivalent to second sensor signal; Figure 1, element 116 provides for a gesture library and column 1, lines 45-55 provides for “the autonomous vehicle can include a sensor system. The sensor can be operable to detect the external environment of the autonomous vehicle to identify a person therein; Figure 6, elements 605 and 610 provide for identifying a person; Column 18, lines 3-21 provide for method 600 which may be executed in any order and column 18, lines 22-38 provide for identifying persons; Column 6, lines 1-16 provide for “a set of predefined human gestures in the gesture library 116 to determine if there is a match. “‘Match" or "matches" means that the captured non-verbal human gesture and one of the predefined human gestures in the set of predefined human gestures are identical”; Figure 7 (entire figure) and column 21, lines 55-67 provide for method 700 which may be executed in any order and may be combined with method 600 (one or more arrangements above); Column 22, lines 28-40 provide for detecting gestures and for detecting a match among the pre-defined gestures; Column 11, lines 4-14 provide for travel characteristics (future driving maneuvers)—i.e. avoiding certain routes; Column 22, lines 41-57 provide for verbal human gestures and column 18, lines 22-39 along with column 10, lines 49-54 provide for voice recognition (identity data)— which is equivalent to identity and gesture being mapped to a gesture library of travel characteristics (future driving maneuvers)).
responsive to identifying the destination and based upon the destination, performing a driving maneuver (James Column 16, lines 43-67 provide for “The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system can be configured to update the travel route dynamically while the vehicle 100 is in operation”—wherein the act of inputting by the user is a gesture that is identified and sensed by the sensory system of the autonomous vehicle).
While not explicitly taught by James, Enthaler in a similar field of endeavor teaches:
responsive to identifying the gesture, identifying, by the processor, a destination location, where the destination location is identified based upon both the identity of the person and the gesture that was identified from amongst the plurality of predefined gestures (Enthaler ¶¶ 17 and 24-26: “The hand motion can be detected by the control device and, for example, can be compared with gesture or reference samples that have been defined in a gesture or motion pool beforehand and that can also be learned by the motor vehicle beforehand.” Further, “It is also possible that a motor vehicle call system, as it were, is established, in which a person who wishes to participate can sign up on-line. Said person can thus register for this service and receives, for example, an object to be carried, such as a key with a chip, or a corresponding application that can be activated on the mobile telephone, which serves to identify the person… personal information can be retrieved from the data processing system, such as the person's typical destinations.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by James by using reference gestures to determine that the person is requesting a ride from the vehicle as taught by Enthaler, because “The development of motor vehicles that perform more and more tasks autonomously is steadily increasing,” including autonomous or semi-autonomous taxis. Integrating the teachings of Enthaler addresses the problem of there being no driver on board to recognize a person trying to hail the autonomous taxi. (See at least Enthaler ¶¶ 2-3.)
Regarding claim 16, the rejection of claim 15 is incorporated. Further, James teaches:
responsive to detecting that the person is represented in the sensor signal, reducing a velocity of the autonomous vehicle, wherein the gesture from amongst the plurality of gestures is identified subsequent to the velocity of the autonomous vehicle being reduced (James: Column 24, lines 10-15 provides for “the vehicle 100 can detect this non-verbal human gesture. The detected non-verbal human gesture can be identified. In this example, the non-verbal human gesture can be identified as a request to stop’, Column 24, lines 34-47 provides for “In still another example concerning the scenario presented in FIG. 3, the person 310 may make a go ahead waiving motion with his hand or arm. The vehicle 100 can detect this non-verbal human gesture and identify it as meaning that the person 310 is allowing the vehicle 100 to turn right onto the second street 325 before the person 310 crosses the second street 325. Based on such information, the vehicle 100 can determine a future driving maneuver (e.g. turning onto the second street 325), and the vehicle 100 can implement the determined future driving maneuver”; Column 21, lines 10-20 provide for “In another variation, the vehicle 100 may determine to allow the person 310 to cross the second street 325 before the vehicle 100 makes a right hand turn onto the second street 325. In such case, the vehicle 100 can be caused to reduce its speed and/or the humanoid figure 149 can be activated to send a directional visual message to the person 310.”).
Regarding claim 18, the rejection of claim 15 is incorporated. Further, James teaches:
determining, by the processor, a geographic region in which the autonomous vehicle is travelling, wherein the destination location is mapped to a combination of the identity of the person, the geographic region, and the gesture (James Column 19, lines 35-40 and Column 24, lines 34-47 discloses that “The vehicle 100 can identify the person 310 as being a person in any suitable manner, such as by using any suitable human recognition technology (e.g. facial recognition)” and “In still another example concerning the scenario presented in FIG. 3, the person 310 may make a go ahead waiving motion with his hand or arm. The vehicle 100 can detect this non-verbal human gesture and identify it as meaning that the person 310 is allowing the vehicle 100 to turn right onto the second street 325 before the person 310 crosses the second street 325. Based on such information, the vehicle 100 can determine a future driving maneuver (e.g. turning onto the second street 325), and the vehicle 100 can implement the determined future driving maneuver”—wherein executing the turn onto the second street is indicative of the geographical region being mapped to the region and gesture.).
Regarding claim 19, the rejection of claim 15 is incorporated. Further, James teaches:
responsive to identifying the destination location and prior to performing the driving maneuver, computing, by the processor, a route between a current location of the autonomous vehicle and the destination location, wherein the driving maneuver is performed by the autonomous vehicle when travelling the route (James Column 24, lines 34-47: “In still another example concerning the scenario presented in FIG. 3, the person 310 may make a go ahead waiving motion with his hand or arm. The vehicle 100 can detect this non-verbal human gesture and identify it as meaning that the person 310 is allowing the vehicle 100 to turn right onto the second street 325 before the person 310 crosses the second street 325. Based on such information, the vehicle 100 can determine a future driving maneuver (e.g. turning onto the second street 325), and the vehicle 100 can implement the determined future driving maneuver”—wherein executing the turn onto the second street is indicative of performing the maneuver while travelling the route and the processor computes the route).
Regarding claim 20, James teaches:
An autonomous vehicle comprising: a propulsion system; a sensor system (James Column 1, lines 45-55: “the autonomous vehicle can include a sensor system”; James Figure 1, element 162 provides for the propulsion system); and
a computing system that is in communication with the propulsion system and the sensor system, wherein the computing system is programmed to perform acts comprising: based upon a sensor signal received from the sensor system, identifying that a person is gesturing to request a ride from the autonomous vehicle (James: Column 1, lines 45-55 provides for “the autonomous vehicle can include a sensor system. The sensor can be operable to detect the external environment of the autonomous vehicle to identify a person therein”; Abstract and figure 7, elements 705 and 710 along with column 1, lines 13-30 and column 2, lines 30-35 provide for “the autonomous vehicle can include a sensor system operable to detect a non-verbal gesture made by a person in the external environment,” where “Such non-verbal gestures can be used to communication various things, such as indicating that the vehicle driver should go ahead with his or her next maneuver or requesting that the vehicle driver take a certain action.” Column 22, lines 1-25 provide for “At block 705, a non-verbal human gesture in the external environment can be detected. Such detection can be performed in any suitable manner. The detecting of the external environment can be performed by one or more sensors of the sensor system 125, such as the environment sensor(s) 126, and/or by the camera system 127. The detecting of the external environment can be performed 10 continuously or at any suitable interval. The detecting of the non-verbal human gesture can be performed in any suitable manner, such as by the human signal recognition module 121. The detecting of non-verbal human gestures can be made using any suitable detection technology, such as 15 computer vision, template matching or other visual data processing technology now known or later developed. The non-verbal human gesture can be made by a pedestrian or human driver of another vehicle in the external environment. In one or more arrangements, the non-verbal human gesture can be made by a human in the external environment who is not controlling the vehicle 100”, Column 22, lines 28-40 provide for “the detected non-verbal human gesture can be compared to a set of predefined non-verbal human gestures. If the detected non-verbal human gesture does not match one of the set of the predefined non-verbal human gesture, the method 700 can end or return to block 705. If, however, the detected non-verbal human gesture matches one of the set of predefined non-verbal human gestures, then the method 700 can continue to block 715”);
responsive to identifying that the person is gesturing… controlling the propulsion system such that velocity of the autonomous vehicle is decreased (James Column 21, lines 10-20: “In another variation, the vehicle 100 may determine to allow the person 310 to cross the second street 325 before the vehicle 100 makes a right hand turn onto the second street 325. In such case, the vehicle 100 can be caused to reduce its speed and/or the humanoid figure 149 can be activated to send a directional visual message to the person 310.”);
while the velocity of the autonomous vehicle is decreased and while the autonomous vehicle is still in motion, identifying, based upon the sensor signal, a gesture being made by the person from amongst a plurality of predefined gestures (James: Column 21, lines 10-20 provide for “In another variation, the vehicle 100 may determine to allow the person 310 to cross the second street 325 before the vehicle 100 makes a right hand turn onto the second street 325. In such case, the vehicle 100 can be caused to reduce its speed and/or the humanoid figure 149 can be activated to send a directional visual message to the person 310.”; Figure 7, elements 705, 710, 715 and 720 provides for identifying a gesture; Column 6, lines 1-16 provide for “a set of predefined human gestures in the gesture library 116 to determine if there is a match. “‘Match’ or ‘matches’ means that the captured non-verbal human gesture and one of the predefined human gestures in the set of predefined human gestures are identical”; Column 5, lines 49-67 provide for “gesture library”; Column 16, lines 43-67 provide for “The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system can be configured to update the travel route dynamically while the vehicle 100 is in operation”—wherein the act of inputting by the user is a gesture that is identified and sensed by the sensory system of the autonomous vehicle)
responsive to identifying the gesture… identifying a destination… that is desired by the person (James: Column 5, lines 49-67 and column 18, lines 21-39 provide for facial recognition and identification; Column 24, lines 34-56 provide for “the person 310 may make a go ahead waiving motion with his hand or arm. The vehicle 100 can detect this non-verbal human gesture and identify it as meaning that the person 310 is allowing the vehicle 100 to turn right onto the second street 325 before the person 310 crosses the second street 325. Based on such information, the vehicle 100 can determine a future driving maneuver (e.g. turning onto the second street 325), and the vehicle 100 can implement the determined future driving maneuver. ... In this scenario, the person 310 may also make a verbal gesture (e.g. saying "go ahead" or "proceed" aloud). Such a verbal gesture can detected and/or identified. In one or more arrangements, the verbal gesture can be used to confirm the identification of the non-verbal human gesture’—wherein turning onto the second street is indicative of identifying the destination location and executing the future maneuver; Column 16, lines 43-67 provide for “The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system can be configured to update the travel route dynamically while the vehicle 100 is in operation’—wherein the act of inputting by the user is a gesture that is identified and sensed by the sensory system of the autonomous vehicle);
computing a route between a current location of the autonomous vehicle and the destination (James: Column 24, lines 34-47 provides for “In still another example concerning the scenario presented in FIG. 3, the person 310 may make a go ahead waiving motion with his hand or arm. The vehicle 100 can detect this non-verbal human gesture and identify it as meaning that the person 310 is allowing the vehicle 100 to turn right onto the second street 325 before the person 310 crosses the second street 325. Based on such information, the vehicle 100 can determine a future driving maneuver (e.g. turning onto the second street 325), and the vehicle 700 can implement the determined future driving maneuver”—wherein executing the turn onto the second street is indicative of performing the maneuver while travelling the route and the processor computes the route; Column 16, lines 42-67 provides for “The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system can be configured to update the travel route dynamically while the vehicle 100 is in operation”); and
subsequent the person entering the autonomous vehicle, controlling the propulsion system while the autonomous vehicle navigates the route to the destination location (James: Column 16, lines 42-67 provides for “The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system can be configured to update the travel route dynamically while the vehicle 100 is in operation).
While not explicitly taught by James, Enthaler teaches:
responsive to identifying that the person is gesturing to request the ride, controlling the propulsion system such that velocity of the autonomous vehicle is decreased (Enthaler ¶ 13: “after detecting the gesture indicating a stop request, the self-driving motor vehicle is automatically steered to the vicinity of the person and stopped so that the person can get in.”);
determining an identity of the person who is gesturing to request the ride; responsive to identifying the gesture and the identity of the person being determined, identifying a destination location that is desired by the person, wherein the destination location is identified from a computer-readable gesture library based upon both the gesture and the identity of the person (Enthaler ¶¶ 37 and 24-26: “The detected hand motion is analyzed and, for instance, compared with reference gestures or reference motions that have been stored in a memory beforehand.” Further, “It is also possible that a motor vehicle call system, as it were, is established, in which a person who wishes to participate can sign up on-line. Said person can thus register for this service and receives, for example, an object to be carried, such as a key with a chip, or a corresponding application that can be activated on the mobile telephone, which serves to identify the person… personal information can be retrieved from the data processing system, such as the person's typical destinations.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by James by using reference gestures to determine that the person is requesting a ride from the vehicle as taught by Enthaler, because “The development of motor vehicles that perform more and more tasks autonomously is steadily increasing,” including autonomous or semi-autonomous taxis. Integrating the teachings of Enthaler addresses the problem of there being no driver on board to recognize a person trying to hail the autonomous taxi. (See at least Enthaler ¶¶ 2-3.)
Regarding claim 21, the rejection of claim 20 is incorporated. Further, James teaches:
wherein determining the identity of the person comprises: extracting facial features of the person from a second sensor signal output by a second sensor system of the autonomous vehicle, wherein the identity of the person is determine based upon the facial features extracted from the second sensor signal (James: Column 18, lines 22-38 provide for facial recognition and iris recognition).
Regarding claim 22, the rejection of claim 20 is incorporated. Further, Enthaler teaches:
wherein determining the identity of the person comprises receiving the identity of the person over a short-range communication protocol from a client computing device of the person (Enthaler ¶ 24: “It is also possible that a motor vehicle call system, as it were, is established, in which a person who wishes to participate can sign up on-line. Said person can thus register for this service and receives, for example, an object to be carried, such as a key with a chip, or a corresponding application that can be activated on the mobile telephone, which serves to identify the person. According to an embodiment, a personal identification signal that is transmitted by the object carried by the person is detected by a detection device on board the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by James by identifying the person using short-range communications as taught by Enthaler, because with this modification, the system “can then determine by means of an internal data reconciliation process, for example, whether or not the person is registered, i.e. is authorized for the service. If so, then the car can stop; if not, then the stop request is not honored.” (See at least Enthaler ¶ 24.)
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Enthaler as applied to claims 1 and 5 above, and further in view of lagnemma et al. (US 2019/0208049 A1), hereinafter lagnemma.
Regarding claim 7, the rejection of claim 5 is incorporated. While not explicitly taught by the combination of James and Enthaler, lagnemma in a similar field of endeavor teaches:
the autonomous vehicle is in network communication with a server computing device, and further wherein determining the identity of the person comprises receiving data from the server computing device that indicates that a mobile telephone assigned to the person is at the location (lagnemma: Figure 2, (entire figure) and corresponding paragraphs provide for vehicle communication with a server, Figure 3 (entire figure) and paragraph 0032 provides for “signaling mechanism" broadly to include, for example, any device, equipment, apparatus, or system by which information about the hailing can be sent to the autonomous vehicle. We use the term "signaling mode" broadly to include, for example, any form in which information can be sent by wireless signals or other methods, including non-electronic methods’, Paragraph 0039 provides for “information about the number of passengers, the desired class or cost of service (which may be used to exclude vehicles of a certain size or class from responding to the hailing request), information about a priority or emergency hailing request, or personal identifying information about the rider, or a combination of any two of more of those, and of other information”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods of James and Enthaler with the system and method of lagnemma such that the modified system and method of James, Enthaler, and lagnemma teaches the autonomous vehicle is in network communication with a server computing device, and further wherein determining the identity of the person comprises receiving data from the server computing device that a mobile telephone assigned to the person is at the location. One would have been motivated to make such a combination in order to enhance the input system and interaction with the autonomous vehicle and expand capabilities and coverage to include “any hailing device” as well as maintain compliance with current trends and industrial practice (lagnemma: Paragraphs 0022 and 0023 provides for hailing system and hailing device).
Regarding claim 14, the rejection of claim 1 is incorporated. While not explicitly taught by the combination of James and Enthaler, lagnemma teaches:
the acts further comprising: detecting a second gesture set forth by the person; and determining a number of people including the person who intend to enter the autonomous vehicle at the location based upon the second gesture (lagnemma ¶¶ 7 and 48: “hailing of a passing autonomous vehicle may be achieved by performing a (e.g., uncommon) gesture or sequence of gestures 70 at a position and in an orientation that is likely to lie within visual line of sight of video or LIDAR sensors mounted on an autonomous vehicle.” Further, “The hailing request is received by a combination of two or more signaling modes… The signaling mode includes a human gesture or facial expression or both. The hailing request includes hailing information related to the use of the autonomous vehicle. The hailing information includes a destination location. The hailing information includes a class or type or priority of service. The hailing information includes a number of passengers.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods of James and Enthaler with the system and method of lagnemma such that the modified system and method of James, Enthaler, and lagnemma teaches the autonomous vehicle is in network communication with a server computing device, and further wherein determining the identity of the person comprises receiving data from the server computing device that a mobile telephone assigned to the person is at the location. One would have been motivated to make such a combination in order to enhance the input system and interaction with the autonomous vehicle and expand capabilities and coverage of the automation system as well as maintain compliance with current trends and industrial practice (lagnemma ¶ 5 provides for hailing system and enhancing capabilities).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Enthaler as applied to claim 1 above, and further in view of Sweeney et al. (US 2020/0049517 A1), hereinafter Sweeney.
Regarding claim 10, the rejection of claim 1 is incorporated. Further, James teaches:
comparing the requested destination with a current route of the autonomous vehicle (James: Column 16, lines 37-67 provide for “to determine the travel route for the vehicle. ... input an origin and destination ... suitable travel routes between the origin and the destination ... update travel route dynamically”; Note: the use of GPS allows for location services);
Although not explicitly taught by the combination of James and Enthaler, Sweeney teaches:
based upon the comparing of the requested destination with the current route of the autonomous vehicle, determining that the requested destination is not along the current route, wherein controlling the operation of the autonomous vehicle comprises causing the autonomous vehicle to inform the person that the requested destination is not along the current route of the autonomous vehicle (Sweeney: Figure 5, elements 502 and 507 along with paragraph 0076 provide for “Referring to FIG. 5, a first interface 502 is presented on display 505 of device 500. The first interface 502 provides information associated with a first destination, such as an initial destination requested by a user. For instance, the interface 502 can display a travel route 507 for the autonomous vehicle to travel from Point A to a destination located at Point B. The interface 502 can include an interface element 504. User interaction with the interface element 504 (e.g., a touch interaction) can cause a transition from interface 502 to interface 510”, Paragraphs 0077 and 0078 provide for “Interface 510 can be configured to allow a passenger of an autonomous vehicle to input data indicative of a destination change request. In this example, the interface 510 can include a search tool 512 and a map element 514. A passenger of an autonomous vehicle can request a destination change by searching for the new destination using the search too! 512 and/or interacting with the map element 514. For instance, a passenger of an autonomous vehicle can touch a location on the map to request a destination change to a location associated with a point on the map corresponding to the touch interaction. Other suitable techniques for inputting a destination change request can be used without deviating from the scope of the present disclosure. Interface 520 can present a feedback response that is responsive to the destination change request input via interface 510. As discussed, the feedback response can be determined based at least in part on one or more operating parameters of the autonomous vehicle. In the example of FIG. 5, the feedback response can include a confirmation of the destination change request. More particularly, interface 520 includes an interface element 522 indicating a confirmation of the destination change request. The interface 520 can display a route 524 to the new destination Point C as well as the location of the autonomous vehicle 525 along the route 524”—wherein point C is outside the current route (i.e. point A to point B)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods of James and Enthaler with the system and method of Sweeney such that the modified system and method of James, Enthaler, and Sweeney teaches based upon the comparing of the destination location with the current route of the autonomous vehicle, determining that the destination location is not along the current route, wherein controlling the operation of the autonomous vehicle comprises causing the autonomous vehicle to inform the person that the destination location is not along the current route of the autonomous vehicle. One would have been motivated to make such a combination in order to enhance the automation system and interaction with the autonomous vehicle and expand capabilities and coverage to include “any hailing device” as well as to maintain compliance with current trends and industrial practice (Sweeney: Paragraph 0025 improving the automation system and user experience).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Enthaler as applied to claim 1 above, and further in view of Marggraff et al. (US 2017/0123492 A1), hereinafter Marggraff.
Regarding claim 23, the rejection of claim 1 is incorporated. Further, Enthaler suggests wherein the requested destination is a home address of the person as indicated in the gesture library (Enthaler ¶ 26: “personal information can be retrieved from the data processing system, such as the person's typical destinations.” It would be an obvious deduction that people’s typical destinations would likely include their home addresses). Further, Marggraff in a similar field of endeavor more explicitly teaches:
wherein the requested destination is a home address of the person as indicated in the gesture library (Marggraff ¶ 384: “eye signals may also be used to control other aspects of vehicle movement. This may include, for example, forward speed, throttle, the size and orientation of control surfaces, propeller pitch, and so on. The eye signal language may also be used to initiate other tasks such as ‘return home.’”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by James in combination with Enthaler by using gestures to indicate that a user wants to go home as taught by Marggraff, because “The eye-signal language is particularly useful in situations where locations and/or directions need to be specified rapidly and/or repeatedly.” (See at least Marggraff ¶ 380.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662